MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D), this                          Apr 22 2015, 10:21 am
      Memorandum Decision shall not be regarded as
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
      Michael R. Fisher                                         Gregory F. Zoeller
      Marion County Public Defender                             Attorney General of Indiana
      Indianapolis, Indiana
                                                                Christina D. Pace
                                                                Deputy Attorney General
                                                                Indianapolis, Indiana



                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Robert Smith,                                            April 22, 2015

      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               49A05-1409-CR-440
              v.                                               Appeal from the Marion Superior
                                                               Court
      State of Indiana,                                        The Honorable Steven R. Eichholtz,
      Appellee-Plaintiff.                                      Judge

                                                               Cause No. 49G20-1307-FA-43290




      Najam, Judge.


                                         Statement of the Case
[1]   Robert Smith appeals his conviction for dealing in cocaine, as a Class A felony,

      following a jury trial. He presents a single issue for our review, namely,


      Court of Appeals of Indiana | Memorandum Decision 49A05-1409-CR-440| April 22, 2015          Page 1 of 6
      whether the State presented sufficient evidence to support his conviction. We

      affirm.


                                 Facts and Procedural History
[2]   On July 2, 2013, Smith was driving a pickup truck in Indianapolis when

      Indianapolis Metropolitan Police Officer Christopher Shaw initiated a traffic

      stop of Smith’s truck. Smith had a female passenger in his truck. Before

      Officer Shaw exited his patrol vehicle, Smith exited the truck and started

      walking towards the officer. Officer Shaw immediately exited his vehicle and

      told Smith to get back into the pickup truck, but Smith did not comply and

      continued walking towards Officer Shaw. Officer Shaw then drew his firearm,

      pointed it at Smith, and ordered Smith to get back into his truck. Smith did not

      comply, and he reached into his truck while standing outside of it. Officer

      Shaw then called for backup, and he ordered Smith to show him his hands.

      Officer Shaw ordered Smith a second time to show him his hands, but Smith

      did not comply. Instead, Smith got back into his truck.


[3]   Officer Josh Walters arrived at the scene, and he and Officer Shaw ordered

      Smith out of the truck. Officer Shaw then conducted a pat-down search of

      Smith, and Officer Shaw attempted to place Smith in handcuffs. After some

      difficulty, the officers eventually secured the handcuffs on Smith’s wrists.

      While Officer Shaw talked to Smith’s female passenger, Officer Walters saw

      Smith get “his hands around his waist and . . . into one of his pockets with the

      fingertips of his right hand.” Tr. at 116. Officer Walters grabbed Smith’s arms

      and pushed them back behind him. And Officer Walters saw “part of a clear
      Court of Appeals of Indiana | Memorandum Decision 49A05-1409-CR-440| April 22, 2015   Page 2 of 6
      plastic baggie . . . sticking out of the top of the pocket[.]” Id. at 117. Officer

      Walters pulled that baggie out of Smith’s pocket and saw that it contained a

      powdery white substance. Smith “continued to fidget and attempt to get into

      other pockets,” and “another plastic baggie” emerged from the top of another

      pocket in Smith’s pants. Id. at 118-19. That baggie contained “multiple

      baggies” containing “a hard white rock-like substance” that the officers

      suspected was crack cocaine.1 Id. at 119. The officers found a total of 8.6141

      grams of cocaine and $750 in cash on Smith’s person.


[4]   The State charged Smith with dealing in cocaine, as a Class A felony;

      possession of cocaine, as a Class C felony; and resisting law enforcement, as a

      Class A misdemeanor. A jury found Smith guilty as charged. The trial court

      entered judgment of conviction for dealing in cocaine, as a Class A felony, and

      resisting law enforcement, as a Class A misdemeanor. And the trial court

      sentenced Smith to an aggregate term of thirty years with ten years suspended.

      This appeal ensued.


                                        Discussion and Decision
[5]   Smith contends that the State presented insufficient evidence to support his

      dealing in cocaine conviction.2 Our standard of review for sufficiency of the

      evidence claims is well-settled. Tobar v. State, 740 N.E.2d 109, 111 (Ind. 2000).




      1
          The officers found two kinds of cocaine in Smith’s pockets—powder cocaine and crack cocaine.
      2
          Smith does not appeal his resisting law enforcement conviction.

      Court of Appeals of Indiana | Memorandum Decision 49A05-1409-CR-440| April 22, 2015                Page 3 of 6
              In reviewing the sufficiency of the evidence, we examine only the
              probative evidence and reasonable inferences that support the
              verdict. We do not assess witness credibility, nor do we reweigh
              the evidence to determine if it was sufficient to support a
              conviction. Under our appellate system, those roles are reserved
              for the finder of fact. Instead, we consider only the evidence most
              favorable to the trial court ruling and affirm the conviction unless
              no reasonable fact-finder could find the elements of the crime
              proven beyond a reasonable doubt.

      Pillow v. State, 986 N.E.2d 343, 344 (Ind. Ct. App. 2013) (citations omitted)

      (internal quotation marks omitted).


[6]   To prove dealing in cocaine, as a Class A felony, the State was required to show

      that Smith knowingly or intentionally possessed, with intent to deliver, three

      grams or more of cocaine. Ind. Code § 35-48-4-1. Smith does not deny that he

      possessed more than three grams of cocaine. Smith contends only that the State

      failed to prove that he had the intent to deliver cocaine. We cannot agree.


[7]   In Love v. State, 741 N.E.2d 789, 792 (Ind. Ct. App. 2001), we observed that,


              “[b]ecause intent is a mental state, triers of fact generally must
              resort to the reasonable inferences arising from the surrounding
              circumstances to determine whether the requisite intent exists.”
              McGuire v. State, 613 N.E.2d 861, 864 (Ind. Ct. App. 1993), trans.
              denied. “Circumstantial evidence showing possession with intent
              to deliver may support a conviction. Possessing a large amount
              of a narcotic substance is circumstantial evidence of intent to
              deliver. The more narcotics a person possesses, the stronger the
              inference that he intended to deliver it and not consume it
              personally.” Berry v. State, 574 N.E.2d 960, 963 (Ind. Ct. App.
              1991) (citations omitted), trans. denied.


[8]   However, Smith points out that

      Court of Appeals of Indiana | Memorandum Decision 49A05-1409-CR-440| April 22, 2015   Page 4 of 6
              the Indiana Legislature amended [Indiana Code Section] 35-48-4-
              1, effective July 1, 2014, to provide [as follows]:

                       (c) A person may be convicted of an offense under
                       subsection (a)(2) only if there is evidence in addition
                       to the weight of the drug that the person intended to
                       manufacture, finance the manufacture of, deliver or
                       finance the delivery of the drug.


      Appellant’s Br. at 8. And Smith contends that, “[a]lthough the offense here was

      alleged to have occurred prior to the effective date of July 1, 2014, this

      amendment is important because, as this was a remedial statute intended to

      cure a defect in a prior statute, it should be given retroactive application.” Id.

      We cannot agree.


[9]   As Smith correctly notes, this provision became effective on July 1, 2014, as

      part of our General Assembly’s overhaul of our criminal code pursuant to P.L.

      158-2013 and P.L. 168-2014. It was not in effect at the time Smith committed

      his offenses in this matter. Despite Smith’s assertion to the contrary on appeal,

      there is no question that the current version of Indiana Code Section 35-48-4-1

      does not apply to him. I.C. § 1-1-5.5-21 (“The general assembly does not intend

      the doctrine of amelioration . . . to apply to any SECTION of P.L. 158-2013 or

      P.L. 168-2014”); see also Marley v. State, 17 N.E.3d 335, 340 (Ind. Ct. App. 2014)

      (“It is abundantly clear . . . that the General Assembly intended the new

      criminal code to have no effect on criminal proceedings for offenses committed




      Court of Appeals of Indiana | Memorandum Decision 49A05-1409-CR-440| April 22, 2015   Page 5 of 6
       prior to the enactment of the new code.”), trans. denied. Smith’s contention that

       the new version of the law should apply here is without merit.

[10]   The State presented evidence that Smith possessed 8.6141 grams of cocaine,

       and Officer Joshua Harpe testified that a typical “heavy user” of cocaine would

       ingest two to three grams per day and that “it’s not common” for a cocaine user

       to buy more than a day’s worth of cocaine at one time. Tr. at 186. Officer

       Harpe also testified that “[i]t’s not common” to find a user “who was using two

       kinds of cocaine[, powder and crack,] at the same time.” Id. at 178. Finally,

       Officer Harpe testified that the large sum of cash found in Smith’s wallet and

       the fact that he had no paraphernalia used for ingesting either powder or crack

       cocaine was consistent with dealing in cocaine. We hold that the State

       presented sufficient evidence to prove that Smith possessed more than three

       grams of cocaine with intent to deliver. See Love, 741 N.E.2d at 792.

[11]   Affirmed.


       Baker, J., and Friedlander, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A05-1409-CR-440| April 22, 2015   Page 6 of 6